Citation Nr: 1445035	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  14-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Augusta, Maine


THE ISSUE

Entitlement to service connection for hypertension, including as due to in-service radiation and asbestos exposure.


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Attorney



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2014.  A transcript of the hearing is of record.

The Board pauses to note that the Veteran did not present for his video hearing in September 2014, despite being informed of the time in the correctly-addressed letter of July 2014.  The Veteran has not submitted any communication, asserting an interest in rescheduling or otherwise insisting on a hearing with good cause shown for the failure to appear.  Therefore, the Board will process the appeal as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d).  
 

FINDING OF FACT

The Veteran's current hypertension was not caused by (to include an exposures therein) and did not have onset during, or within one year following, his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), (d), and 3.311.



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  The VCAA duty to notify was satisfied by way of letter sent to the Veteran in November 2012.  Subsequent to receiving a January 2013 statement, in which the Veteran identified a possible link to asbestos and/or radiation exposure, the RO sent a January 2014 letter that included an Asbestos Questionnaire and requested information specifically related to radiation exposure.  Additionally, the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file, as are Social Security Administration (SSA) records.  The Veteran also testified at a DRO hearing, and was scheduled for a Board hearing, but failed to report without providing good cause for his absence.  As such, his Board hearing request is considered withdrawn.

The Veteran also identified private treatment records from two sources: Dr. K.K. and the Family Medicine Institution (FMI).  The former are a matter of record, while any attempt to obtain the latter would be futile.  See 38 U.S.C.A. § 5103A(a) (VA is only obligated to embark upon "reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought," and that VA's obligations end when there is "no reasonable possibility exists that such assistance would aid in substantiating the claim.").  The Veteran indicated that FMI no longer exists and, despite the opportunity to do so, did not submit VA Form 4142 in connection with those records.
In claims of service connection of a disability based on in-service exposure to radiation, VA's duty to assist includes additional obligations, if certain conditions are met.  See 38 C.F.R. § 3.309(d) and M21-1MR IV.ii.1.B.5.b; see also M21-1MR IV.ii.1.C.8.a, b and 38 C.F.R. § 3.311(a), (b) ("In all claims in which it is established that a radiogenic disease first became manifest after service..., an assessment will be made as to the size and nature of the radiation dose or doses.").  Since the claimed disability is not one expressly recognized by regulation as related to radiation exposure and there is also no other competent evidence to establish that hypertension is a radiogenic disease, the conditions have not been met.

Notwithstanding, there are two January 2014 Personnel Information Exchange System (PIES) responses, indicating that no records of occupational exposure of the Veteran to ionizing radiation could be found (including a DD Form 1141).  See M21-1MR IV.ii.1.C.9.d.  While no written request was sent directly to the Veteran's service department after the negative PIES responses (M21-1MR IV.ii.1.C.9.e), any such deficiency is harmless, as the Veteran has not demonstrated that he has met the threshold requirements.  Consequently, any additional development will not reasonably serve to substantiate the claim.

Additionally, a VA examination, including medical opinion, with respect to the issue on appeal was obtained in March 2014.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service and private treatment records in the Veteran's claims file and VA medical records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   It considers all of the pertinent evidence and the statements of the Veteran and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Though associated with the claims file after the VA examination, the relevant portion of the SSA records is duplicative of the private treatment records already in the file and available to the VA examiner.  Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination and opinion with regarding the issue on appeal, has been met. Moreover, the Veteran has not objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Merits of the Claim

The Veteran contends that service connection is warranted for hypertension based on his alleged exposure to asbestos and/or radiation emitted from Red Dye Number Five while stationed onboard a U.S. Navy ship.  In the DRO hearing, the Veteran stated: 

...from 1972 to 1974 I was exposed to radiation for a year on a...destroyer...and I had a shipmate that had...a radiation detector and it did registered decibels on...insulation that was exposed in some areas with asbestos, you know, and the captain said it was not enough to harm us, the radiation.

Service connection may be granted for a disability directly resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Moreover, certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  It is noted that in a statement in November 2013, the Veteran asserted that he did not understand the material difference between being diagnosed with hypertension within a year of separation and being placed on blood pressure medication several years after separation.  The Board wishes to be clear and will seek to offer this brief explanation.  Essentially, Congress has created several statutory presumptions by which a chronic disability/disease, such as hypertension, which is first diagnosed after service may be presumed to be service connected.  Unfortunately, to come within the provisions of this exception, the disease must be diagnosed within a year.  The fact that the Veteran's hypertension was not diagnosed for at least several years after service does not preclude the assignment of service connection, but it does prevent the use of this statutory presumption.

Service connection for a disorder claimed as due to radiation exposure during service may be established in three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  First, by application of 38 U.S.C.A. § 1112(c) as implemented by 38 C.F.R. § 3.309(e), certain types of cancer will be presumptively service connected for radiation-exposed veterans.  Second, enumerated "radiogenic diseases" may be service connected provided that certain conditions set out in 38 C.F.R. § 3.311(b) are met.  Third, service connection may be established on a direct basis, as with any other claimed disability.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Having reviewed the evidence of record, the Board ultimately concludes that the Veteran's claim must be denied because the weight of the evidence is not only against a finding that the nexus element has been met in relation either to direct service connection or to service connection for asbestos-related illness, but also against a finding that service connection may be presumed.  The Board addresses four theories of entitlement, in turn.

First, hypertension is neither a form of cancer, nor a radiogenic disease as defined by regulation.  Hence, service connection cannot be presumed for hypertension based on radiation exposure.  

Second, the Board turns to the asbestos exposure theory of entitlement.  See M21-1MR IV.ii.2.C.9.h.  Service personnel records confirm service on a U.S. Navy ship from September 1973 to April 1974.  The RO conceded exposure to asbestos.  The final step is to determine whether or not a relationship exists between exposure to asbestos and the claimed disease.  Id.  This analysis necessarily overlaps with the theory of entitlement for direct service connection.  Also of note, the Board is mindful of the possibility of a latency period for onset of disease following asbestos exposure (See M21-1MR IV.ii.1.H.29.a, 2.C.9.d), to which the Veteran also alludes in his DRO-hearing testimony.  

Regarding the claimed disability and timing of onset relative to service, the Veteran, in his October 2012 application, reported having hypertension in 1974.  Also, in a January 2013 statement, he reports having been prescribed medication for high blood pressure "at such an early age of 20."  Yet, this is inconsistent with the Veteran's DRO-hearing testimony, where he testified that he was first noted to have increased blood pressure on an annual examination in 1977 and was medicated in response.  This would have occurred approximately three years after separation from active service.  He went on to confirm that hypertension started two to three years after service.  

Since the Veteran's prior statements as to onset are inconsistent with his testimony, the Board looks to the other evidence of record.  The service treatment records lend support to the absence of hypertension in 1974 (that is in the year of separation).  There is no documentation of high blood pressure readings, associated treatment, or diagnosis of hypertension.  See generally 38 C.F.R. § 4.104, Diagnostic Code 7101, n. 1.  As documented in the January 1972 Report of Medical Examination at entry, blood pressure measured 130/86 mmHg.  At separation, blood pressure was 120/70 mmHg.  As such, diastolic and systolic pressures, in fact, were both lower upon discharge in April 1974.

The Board appreciates medical records which do show high blood pressure and hypertension.  Private treatment records document a history of treatment for high blood pressure as early as November 1981, with blood pressure of 160/102 (the same 2013 record indicates that the Veteran saw a provider at FMI in 1979).  A 1986 progress note contains a blood pressure measurement of 125/85 mm/Hg; the impression of the healthcare provider in January 1987 was high blood pressure, with a reading of 120/82-84 mmHg.  The first evidence of a diagnosis of hypertension is in August 1995.  As such, the private medical records do not establish treatment for high blood pressure until at least 6 years after service or a diagnosis of hypertension until a decade later. 

Furthermore, the Veteran has not provided any indication that he is competent to diagnose hypertension.  While lay diagnoses are not categorically incompetent, the Board finds that the Veteran, as a lay person, is not competent to independently render a diagnosis of hypertension, as hypertension is generally not amenable to naked observation without associated blood pressure testing, and medical knowledge beyond that.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition . . . [s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

It is commonly known that hypertension relates to blood pressure measurements.  However, ascertaining whether one has hypertension typically occurs through consultation with a medical professional.  That is, the presence of elevated blood pressure alone does not necessarily mandate a diagnosis of hypertension.  In short, determinations regarding the presence of hypertension are generally rendered by healthcare providers, and, in that sense, whether someone has hypertension is a complex question.  The Board must conclude that the Veteran does not have the knowledge of facts or circumstances, within his observational or descriptive capacity, sufficient to self-diagnose hypertension.  See 38 C.F.R. § 3.159(a)(2).  Therefore, the Board finds the available medical records more probative than the Veteran's conflicting report regarding the onset of hypertension, only to the extent that he is competent to report treatment or relay a diagnosis rendered by a medical professional.  

The Board pauses to note that the fact the available evidence shows hypertension was diagnosed more than one year following service forestalls a third theory of entitlement.  Service connection for hypertension cannot be presumed based on 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309(a).

Last, the Board addresses the third element of direct service connection, a link between an event in military service and the current disability, which, on these facts, is merged with the specific relationship between the claimed disability and asbestos exposure.  In the January 2013 statement, the Veteran states: "My Doctor did agree that my being on the [U.S. Navy ship] for one year with radiation and asbestos exposure was highly possible the reason why I began to need blood pressure medication at such an early age of 20."

The Veteran, himself, is not capable of attributing diagnosed hypertension to radiation and/or asbestos exposure in service, though the Board recognizes that there is no categorical rule requiring expert evidence to substantiate medical etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran, here, does not identify any relevant symptoms at that time of exposure.  His opinion, then, is one that the events of his service onboard the U.S. Navy ship caused his later-arising hypertension, not that he experienced symptoms during his service.  Whether he had delayed onset caused by in-service events-whether exposure to radiation or asbestos-is a complex question, not determinable by a person without expertise in the area of vascular disease.  See Jandreau, 492 F. 3d 1372.  The Veteran has not demonstrated such expertise and, therefore, his statements alone are not sufficient to establish the nexus element in this case.  

While the Veteran is competent to directly relay the opinion of a healthcare provider, the Board is charged with assessing the credibility of the assertion.  As has already been discussed, the Veteran's statement is, at least, partially inconsistent with his DRO-hearing testimony.  This tends to undermine its reliability.  The Board recognizes that secondhand statements are also inherently less reliable due to the potential for misunderstanding and miscommunication.  Of note, the medical records that establish treatment and diagnosis of hypertension are dated more than one year after service and do not address etiology.  Additionally, regarding the substance of the opinion, a statement of mere possibility does not rise to the at-least-as-likely-as-not standard required for service connection.  Moreover, no basis for the opinion is provided.  Taken as a whole, the Veteran's statement is afforded little probative value, particularly in light of the VA medical opinion, which is discussed below. 

In March 2014, the Veteran underwent a VA examination.  Reviewing the examination report, the examiner was fully apprised of the Veteran's reported in-service exposures, his medical history including his treatment of hypertension, and the Veteran's contentions.  The VA examiner rendered the following opinion after eliciting the Veteran's history and reviewing both the claims file (including the private treatment records from Dr. K.K.) and VA treatment records:

I know of no medical science that would support the veteran's contention that exposure to red dye #5 (which he reports emits very low level radiation) and/or asbestos would cause or contribute to the diagnosis of Hypertension at any point in time including years after separating from service.  His hypertension is likely due primarily to many decades o[f] smoking, combined with genetics and aggravated by overweight in later years.

In his January 2013 statement, the Veteran contends that the VA examiner's rationale regarding the contributing factors of genetics and weight is misplaced.  The Veteran states that he has no family history of hypertension and that he was not obese in service.  To the extent that the Veteran's weight in service addresses his weight in later years and that a lack of family history-genetic expression-is evidence against genetic predisposition, the Veteran does not dispute the primary association on which the VA examiner relies-i.e. smoking history.  Moreover, the Veteran does not point to any scientific evidence or medical literature which would suggest an association between Red Dye Number Five, radiation, and/or asbestos exposure and hypertension.  The VA examiner's opinion, supported by logical and compelling rationale, is the most probative as to the nexus element.  Thus, there is insufficient evidence to support entitlement under direct service connection, including as due to in-service asbestos exposure.

Based on all evidence of record and for the reasons stated above, the Board concludes that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's hypertension disability had onset during active service, manifested within one year of separation from active service, or was caused by any event, injury, or disease during active service (including any in-service exposure to radiation and/or asbestos).  The appeal is therefore denied.


ORDER

Service connection for hypertension, including as due to in-service radiation and asbestos exposure, is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


